 
 
IV 
112th CONGRESS
1st Session
H. RES. 45 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2011 
Mr. Gerlach submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to encourage bipartisan amendments. 
 
 
That rule XVI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
9.It shall be in order to consider any amendment offered by at least two Members from the majority party and two Members from the minority party to any bill or resolution that does not violate any rule and that is timely submitted to the Committee on Rules.. 
 
